--------------------------------------------------------------------------------

Exhibit 10.31
14th JUDICIAL DISTRICT COURT
PARISH OF CALCASIEU

STATE OF LOUISIANA


CLARK A. GUNDERSON, M.D., ET AL.
SUIT NUMBER:  2004-2417
   
VERSUS
DIVISION:  “D”
   
F.A. RICHARD & ASSOCIATES, INC., ET AL.
 



SETTLEMENT AGREEMENT
TABLE OF CONTENTS


No.
Section
Page
     
1
Definitions of Terms of General Application
1
     
2
Nature and Status of the Class Action and Related Proceedings
9
     
3
Basis for the Proposed Settlement
9
     
4
General Provisions and Purposes of this Settlement
10
     
5
Stay Order/Stand Down
15
     
6
Opt-Out Parties
16
     
7
Preliminary Approval of the Settlement Agreement and Certification of the Class
for Settlement Purposes Only
19
     
8
Final Approval and Effect of the Agreement
20
     
9
Signed Releases/Assignment
23
     
10
Contributions to and Disbursements from the Class Settlement Fund
24
     
11
Insurance Assignment
27
     
12
Termination of Agreement
29
     
13
Additional Obligations of the PSC and First Health
32
     
14
Miscellaneous Provisions
34
       
List of Exhibits
43

 
 
-i-

--------------------------------------------------------------------------------

 
 
14th JUDICIAL DISTRICT COURT


PARISH OF CALCASIEU


STATE OF LOUISIANA


CLARK A. GUNDERSON, M.D., ET AL.
SUIT NUMBER:   2004-2417
   
VERSUS
DIVISION:  “D”
   
F.A. RICHARD & ASSOCIATES, INC., ET AL.
 



SETTLEMENT AGREEMENT


This Settlement Agreement is made and entered into, on the dates indicated
below, by and between the Plaintiffs’ Steering Committee, individually and on
behalf of the Class and the Plaintiffs, appearing through Thomas A. Filo, Arthur
M. Murray, and John S. Bradford, Clark A. Gunderson, M.D. (A Medical
Corporation), Beutler-England Chiropractic Clinic, Frank W. Lopez, M.D. (A
Professional Medical Corporation), Southwest Louisiana Hospital Association
d/b/a Lake Charles Memorial Hospital, West Calcasieu Cameron Hospital Service
District, Advanced Rehab Services, Inc., and First Health Group Corp. (“First
Health”), appearing both through its undersigned representative and its counsel
of record.  This Settlement Agreement sets forth the terms, conditions, and
provisions of a settlement of all Liability; it shall be Exhibit A attached to
and made part of the Joint Motion for Preliminary Approval of Proposed
Settlement to be filed in the Class Action; and it is subject to the recitals,
definitions, terms, and conditions set forth herein.


1.
DEFINITIONS OF TERMS OF GENERAL APPLICATION



Unless otherwise expressly stated herein, the following terms, as capitalized
and used in this Settlement Agreement, shall have the following meanings and
definitions:

 
- 1 -

--------------------------------------------------------------------------------

 

1.1           The term “Affiliates” when used in connection with First Health
shall mean First Health and/or Coventry Health Care, Inc. (“Coventry”) and/or
FOCUS Healthcare Management, Inc. (“Focus”) and/or CCN, Inc. and/or HealthNet
Plus Managed Care Services, Inc. and/or Concentra, Inc. and/or MetraComp, Inc.,
together with each of their respective predecessors, successors, assignors,
assignees, subsidiaries, parents, affiliated entities, acquired entities,
officers, directors, employees, agents, legal representatives, partnerships,
joint ventures, attorneys, owners, and/or shareholders.  Notwithstanding the
foregoing, any and all Insurers are excluded from the definition of the term
“Affiliate” to the extent of their obligations of defense or indemnity under
policies of liability insurance as they pertain to the claims asserted in the
matter bearing number 2004-2417 on the docket of the 14th Judicial District
Court, State of Louisiana and the Related Proceedings only.


1.2           The term “Affiliates” when used in connection with the terms
“Class Member” or “Class Members” shall mean and include their respective
predecessors, successors, assignors, assignees, subsidiaries, parents,
affiliated entities, acquired entities, officers, insurer, directors, employees,
agents, legal representatives, partnerships, joint ventures, attorneys, owners,
and/or shareholders.


1.3           The term “Agreement” shall mean and include this Settlement
Agreement, all exhibits and attachments to this Settlement Agreement, and all
judgments or orders of the Court approving or incorporating this Settlement
Agreement.


1.4           The term “Class Action” shall mean and refer to “Clark A.
Gunderson, M.D., et al. v. F.A. Richard & Associates, Inc., et al.,” Suit No.
2004-2417, Div. “D,” on the docket of the 14th Judicial District Court in and
for the Parish of Calcasieu, Louisiana.

 
- 2 -

--------------------------------------------------------------------------------

 

1.5           The term “Class” shall mean the persons and/or entities included
in the Class Definition.


1.6           The term “Class Definition” or “Class as Defined” shall mean and
refer to the following:


“Any and all Providers in Louisiana from January 1, 2000 through the Effective
Date.”
 
In the event the Court should alter or modify the above class definition, and
such amended class definition is accepted in writing by the PSC and First
Health, such amended class definition shall be considered the “Class Definition”
or “Class as Defined” under this Settlement Agreement, and all references to
“Class Definition” or “Class as Defined” in this Settlement Agreement shall mean
and refer to such accepted amended class definition.


1.7           The terms “Class Members” or “Class Member” shall mean and refer
to those persons and/or entities who or which are included within the Class
Definition and do not timely opt out.  The terms “Class Members” or “Class
Member” shall not include the Opt-Out Parties.


1.8           The term “Class Representatives” shall mean and refer to Clark A.
Gunderson, M.D. (A Medical Corporation); Beutler-England Chiropractic Clinic;
Frank W. Lopez, M.D. (A Professional Medical Corporation); Southwest Louisiana
Hospital Association d/b/a Lake Charles Memorial Hospital; West Calcasieu
Cameron Hospital Service District; and Advanced Rehab Services, Inc.


1.9           The term “Class Settlement Fund” shall mean and refer to the total
amount of settlement funds deposited in the Escrow Account pursuant to Section
10.1(a), together with all interest earned or accrued thereon, and less (a) the
charges, expenses, etc., specified in the Escrow Agreement, and (b) the
reserves, if any, established in furtherance of this Settlement Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 

1.10         The term “Class Settlement Notice” shall mean and refer to the
legal notice of the terms of the settlement embodied in this Settlement
Agreement which is to be provided in accordance with the order of the Court,
articles 591, et seq. of the Louisiana Code of Civil Procedure, and the terms of
this Settlement Agreement.


1.11         The term “Court” shall mean and refer to the 14th Judicial District
Court in and for the Parish of Calcasieu, Louisiana, and the Honorable Robert L.
Wyatt, or his successor.


1.12         The terms “Court Appointed Disbursing Agent” or “CADA” shall mean
and refer to the accounting firm to be appointed by the Court, after
consideration of the recommendations of the PSC and First Health.  The
accounting firm of Bourgeois Bennett, LLC, CPAs, shall be proposed for use as
the CADA.


1.13         The term “Effective Date” shall mean and refer to the first
business day following the date that the Final Order and Judgment becomes Final
and non-appealable, or such other date as may be agreed to in writing by the PSC
and First Health.


1.14         The term “Episode” shall mean and refer to and include each and
every event, circumstance, and/or situation upon which allegations have been
made or could have been made  relating in any way to repricing, payment for, or
reimbursement of a Provider’s bill for medical services or supplies furnished to
a workers’ compensation patient from the beginning of time through the Effective
Date of the Settlement, and including but not limited to, claims that discounts
under provider contracts or the manner or absence of notice of discounts
violated Louisiana workers’ compensation laws or regulations or any provisions
of the Louisiana Any Willing Provider Act, including La. R.S. 40:2203.1, and/or
the Louisiana Workers’ Compensation Law, La. R.S. 23:1021, et seq., and/or that
these discounts were not applied appropriately, that notice or payment was
insufficient, inadequate, improper, or untimely, or that reimbursement amounts
for Provider charges were computed incorrectly, provided that the bill was
discounted, paid, priced, repriced, reviewed, negotiated, audited or otherwise
adjusted by or through First Health or any of its Affiliates, or any contractor
or leased network performing such services pursuant to an agreement with First
Health or its Affiliates.

 
- 4 -

--------------------------------------------------------------------------------

 

1.15         The term “Escrow Account” shall mean and refer to the
interest-bearing escrow account to be established and administered in accordance
with the Settlement Agreement and the Escrow Agreement.  All interest accrued in
the Escrow Account, from the date of deposit of settlement funds, shall be
distributed pursuant to the terms of the Escrow Agreement.


1.16         The term “Escrow Agent” shall mean and refer to the escrow agent
under the Escrow Agreement to be appointed by the Court, after consideration of
the recommendations of the PSC and First Health.  First NBC Bank, New Orleans,
Louisiana, shall be proposed for use as the Escrow Agent.


1.17         The term “Escrow Agreement” shall mean and refer to an agreement
substantially in the form attached hereto as Exhibit 1.


1.18         The term “Final” shall mean that:  (a) the Court shall approve the
Settlement Agreement in all respects and enter a Final Order and Judgment, and
(b) either no timely appeals, writs, petitions, lawsuits, or requests for court
review or extraordinary relief have been taken within seventy (70) days from or
with respect to such Final Order and Judgment, or if any such appeal, writ,
petition, lawsuit, or request for court review or extraordinary relief has been
taken from or with respect to the Final Order and Judgment, and that Final Order
and Judgment has been affirmed without revision and there is no further right to
appeal, petition, bring a writ or lawsuit or request court review or
extraordinary relief from or with respect to such judgment, order, ruling, or
decision, unless otherwise agreed to in writing by both Thomas A. Filo, on
behalf of the PSC, and Perry R. Staub, Jr., on behalf of First Health (such
agreement not to be unreasonably withheld).

 
- 5 -

--------------------------------------------------------------------------------

 

1.19         The term “Final Order and Judgment” shall mean and refer to the
order and judgment to be entered by the Court pursuant to Section 8.2 below.


1.20         The term “First Health” shall mean First Health Group Corp.


1.21         The term “Insurer” shall mean and refer to those persons or
entities who owe First Health obligations of defense or indemnity under policies
of liability insurance for the claims asserted in the matter bearing number
2004-2417 on the docket of the 14th Judicial District Court, State of Louisiana
and the Related Proceedings.


1.22         The term “Liability” shall mean and refer to all claims against
and/or potential liabilities of the Released Parties of whatever nature arising
out of, related to, or connected in any way with any and all Episodes,
regardless of whether the claims, liabilities, and/or resulting damages are not
yet known or manifested or whether such claims, liabilities, and/or resulting
damages are known or unknown, asserted or unasserted, including but not limited
to the Released Party’s liability for contribution, indemnification, contractual
liability, statutory violation and/or tort, to any other person or entity.


1.23         The term “Notice Plan” shall mean and refer to the plan for
disseminating the Class Settlement Notice.


1.24         The terms “Opt-Out Parties” or “Opt-Out Party” shall mean and refer
to those persons and/or entities who or which are included within the Class
Definition but timely opt out of the Class pursuant to the procedures specified
by the Court.  Unless otherwise ordered by the Court, to opt out of the Class, a
putative Class Member must take timely affirmative written action pursuant to
Section 6.1 and the procedure to be approved by the Court, even if the putative
Class Member desiring to opt out of the Class (a) files or has filed a separate
action against any of the Released Parties, or (b) is, or becomes, a putative
class member in any other class action filed against any of the Released
Parties.

 
- 6 -

--------------------------------------------------------------------------------

 

1.25         The term “Opt-Out Reserve” shall mean and refer to the reserve that
may be set aside within the Escrow Account pursuant to Sections 6.3 – 6.5.


1.26         The term “Order of Preliminary Approval” shall mean and refer to
the order to be entered by the Court pursuant to Section 7.1.


1.27         The terms “Parties” or “Party” as referring to this Settlement
Agreement shall mean and refer to First Health, the Class, the PSC, and the
Plaintiffs.


1.28         The terms “Plaintiffs” or “Plaintiff” shall mean and refer to the
named plaintiffs and Class Representatives in the Class Action.


1.29         The terms “Plaintiffs’ Steering Committee” or “PSC” shall mean and
refer to the following attorneys appointed by the Court:


Thomas A. Filo, Chairman and Liaison Counsel
Stephen B. Murray
Arthur M. Murray
Stephen B. Murray, Jr.
John S. Bradford
William B. Monk
Michael K. Cox


1.30         The terms “Preferred Provider Organization” and “PPO” shall mean
and refer to preferred provider organization as defined in La. R.S. 40:2202(5).


1.31         The term “Provider” shall mean and refer to any provider as defined
in La. R.S. 40:2202(6) and/or La. R.S. 23:1021(6).


1.32         The term “Related Proceedings” shall mean and refer to all
proceedings brought by any Class Member or any of its Affiliates against any of
the Released Parties, other than the Class Action, whether in the Office of
Workers’ Compensation courts, state court, federal court, or any arbitral forum
in which any claims and/or defenses related to any Episode have been asserted
that have led to, or could lead to, Liability on the part of the Released
Parties.

 
- 7 -

--------------------------------------------------------------------------------

 

1.33         The terms “Released Parties” or “Released Party” shall mean and
refer to First Health and all Affiliates thereof and all of their respective
payors, clients, sub-clients, contractors and leased networks, any entity or
person who purported to access a discount under a Provider contract with or
through First Health or its Affiliates, and any entity or person who purportedly
paid or underpaid an invoice for medical services provided to injured workers
that had been discounted, paid, priced, repriced, reviewed, negotiated, audited
or otherwise adjusted by or through First Health, its Affiliates, or any
contractor or leased network performing such services pursuant to an agreement
with First Health or its Affiliates.  Notwithstanding the foregoing, any and all
Insurers are excluded from the definition of the term “Released Party” to the
extent of their obligations of defense or indemnity under policies of liability
insurance as they pertain to the claims asserted in the matter bearing number
2004-2417 on the docket of the 14th Judicial District Court, State of Louisiana
and the Related Proceedings only.


1.34         The term “Settlement Agreement” shall mean and refer to this
agreement, together with all of its exhibits and attachments, and any properly
perfected amendments.


1.35         The term “Special Master” shall mean and refer to that person
appointed, or to be appointed, by the Court, with the consent of counsel for the
Parties, pursuant to La. R.S. 13:4165, to assist the Court, in cooperation and
coordination with the PSC, with the management of the Class Action.  Patrick A.
Juneau shall be proposed as the Special Master.


1.36         The term “Stay Order” shall mean and refer to the order to be
entered pursuant to Section 5.2 below.

 
- 8 -

--------------------------------------------------------------------------------

 

2.
NATURE AND STATUS OF THE CLASS ACTION AND RELATED PROCEEDINGS



2.1           Stated generally, the Class Action and Related Proceedings
involve, among other claims, claims for injuries and/or damages allegedly
related to Episodes.


2.2           Stated generally, the Plaintiffs and the Class allege (and First
Health denies) that such damages are the responsibility of First Health.


2.3           The claims involved in the Class Action and Related Proceedings
have been substantially litigated and/or are substantially understood, such that
the Parties are in a reasonable position to assess the merits and weaknesses of
their respective claims and defenses.


2.4           Substantial time and effort has been expended by the Parties and
their counsel in negotiating this Settlement Agreement.


3.
BASIS FOR THE PROPOSED SETTLEMENT



3.1           As a result of the extensive litigation to date, the Plaintiffs
and First Health entered into negotiations to settle the Class Action and
Related Proceedings regarding the Liability of the Released Parties, taking into
account the following considerations: (a) the merits of the complaints or the
lack thereof covered by the Settlement Agreement; (b) the relative strengths and
weaknesses of the Plaintiffs’ claims; (c) the time, expense and effort necessary
to maintain the Class Action and/or Related Proceedings to conclusion; (d) the
possibilities of success weighed against the possibilities of loss; (e) the
range of final judgment values; (f) the legal complexities of the contested
issues in the Class Action and Related Proceedings; (g) the risks inherent in
protracted litigation; (h) the magnitude of benefits to be gained from immediate
settlement in light of both the maximum potential of a favorable outcome with
the attendant expense and likelihood of an unfavorable outcome; and (i) the
fairness of benefits to or from an immediate settlement under all of the
foregoing considerations.

 
- 9 -

--------------------------------------------------------------------------------

 

4.
GENERAL PROVISIONS AND PURPOSES OF THIS SETTLEMENT



4.1           The Parties have reached agreement on the terms of a settlement of
claims in the Class Action and Related Proceedings, through the establishment of
a conditional settlement class to afford a procedural vehicle by which all
potential Liability of Released Parties to Class Members may finally be
concluded and settled.  The Parties agree that proceeding in this manner is in
their best interests and also shall contribute to judicial efficiency.


4.2           In entering into this Settlement Agreement, each Party hereto has
taken into account the uncertainties, delays, expenses and exigencies of the
litigation process, including the extensive depositions, document production,
and other discovery taken to date in the Class Action and Related
Proceedings.  The Released Parties have each denied, and continue to deny, any
liability, wrongdoing or responsibility for the claims asserted in the Class
Action and Related Proceedings and believe that any and all claims for Liability
are without merit.


4.3           The Parties hereto have evaluated the claims related to Liability
asserted against the Released Parties, considering the nature and extent of the
alleged injury and the alleged liability of the Released Parties.


4.4           First Health is willing to enter into this Settlement Agreement so
that all of the Released Parties will thereby be relieved and discharged from
all Liability to all Class Members.  In view of the present procedural status of
the Class Action and Related Proceedings, the Parties recognize the necessity
for a procedural means by which any negotiated settlement of all potential
Liability asserted against the Released Parties may finally be resolved.  It is
expressly the intention of this Settlement Agreement that no claims whatsoever
by Class Members or any of their Affiliates against the Released Parties arising
out of an Episode will survive the approval of this Settlement Agreement.

 
- 10 -

--------------------------------------------------------------------------------

 

4.5           The Parties agree that immediate payment to the proposed
settlement fund and the management thereof pursuant to the Escrow Agreement and
under the supervision of the Court would more likely result in greater benefit
to the Released Parties and the Class Members than would continued prosecution
of the Class Action and Related Proceedings.  Accordingly, a class certified for
settlement purposes in the Class Action meets the standards of articles 591, et
seq. of the Louisiana Code of Civil Procedure so as to permit conditional
certification of a settlement class.  Accordingly, as more fully described in
Section 7 below, the Parties will submit this Settlement Agreement to the Court
via a Joint Motion for Preliminary Approval of Proposed Settlement and will
marshal and present at any hearing thereon evidence to support the motion.


4.6           The PSC is entering into this Settlement Agreement on behalf of
each of the Class Members and the Plaintiffs to terminate and settle all
potential Liability of the Released Parties in recognition of (a) the existence
of complex and contested issues of law and fact, (b) the risk, difficulty, and
uncertainty of success associated with pursuing the claims asserted in this
action, (c) the comparative degree of the alleged liability or culpability of
the Released Parties, (d) the risks inherent in litigation, (e) the likelihood
that future proceedings will be unduly protracted and expensive if these matters
are not settled by voluntary agreement with the Parties, (f) the magnitude of
the benefits derived from the contemplated settlement in light of both the
maximum potential and likely range of recovery to be obtained through further
litigation and the expense thereof and the exposure associated therewith, and
(g) the determination by the Plaintiffs and their counsel that the settlement is
fair, reasonable, adequate, and in the best interests of, and will substantially
benefit, the members of the Class.


4.7           First Health enters into this Settlement Agreement,
notwithstanding its continuing denial of liability for alleged injuries and/or
compensatory damages and/or statutory damages allegedly related to Liability,
and notwithstanding its denials concerning causation of any alleged injuries
and/or damages, to terminate the Class Action and Related Proceedings insofar as
affecting the Released Parties, and to finally resolve all potential Liability,
and to avoid further litigation, without any admission on the part of the
Released Parties of any liability or fault whatsoever.

 
- 11 -

--------------------------------------------------------------------------------

 

4.8           It is the intention and a condition of this Settlement Agreement,
and the Parties agree, that the Class reserves all rights against any and all
Insurers.


4.9           It is the intention and a condition of this Settlement Agreement,
and the Parties agree, that as of the Effective Date, this settlement shall
fully, completely, finally, and conclusively settle, compromise, and release all
Liability of the Released Parties to Class Members and their
Affiliates.  Without limiting the foregoing, it is also the intention and a
condition of this Settlement Agreement, and the Parties hereto agree, that upon
the Effective Date, (a) the Released Parties shall be finally released from all
Liability, by, through, or on behalf of each of the Class Members and their
Affiliates, (b) the Class Action shall be dismissed as to First Health, with
prejudice and with each party to bear its own costs through dismissal, (c) the
Released Parties shall be dismissed with prejudice from all Related Proceedings
and with each party to bear its own costs, including costs paid through
dismissal, (d) each of the Class Members and their Affiliates shall be forever
barred and enjoined from instituting, maintaining, or prosecuting any action
against the Released Parties with respect to the Released Parties’ respective
Liability, and (e) that as against any of the Released Parties, the exclusive
remedy of all Class Members and their Affiliates with respect to any Liability
shall be claims against the Class Settlement Fund as described in the Settlement
Agreement.  Nothing in this paragraph is intended to limit the intention,
condition and agreement set forth in Section 4.8.

 
- 12 -

--------------------------------------------------------------------------------

 

4.10         It is the intention and a condition of this Settlement Agreement
that the Final Order and Judgment be entered and become Final.  The Parties
agree to take all actions reasonably necessary and appropriate to fulfill and
satisfy this intention and condition.


4.11         Without limiting the foregoing, it is the intention and a condition
of this Settlement Agreement, and the Parties agree, that no Class Member or
Class Member’s Affiliate shall recover, directly or indirectly, any sums for
Liability, from any Released Party other than those received from the Escrow
Account (or a subaccount thereof) under the terms of this Settlement
Agreement.  Nothing in this paragraph is intended to limit the intention,
condition and agreement set forth in Section 4.8.


4.12         Without limiting the foregoing, it is the intention and a condition
of this Settlement Agreement, and the Parties agree, that each of the Class
Members and their Affiliates shall not attempt to execute or to collect any
judgment or any portion of any judgment if such execution or collection could
create liability of any Released Party in connection with any Episode, whether
through contribution, indemnity or otherwise.


4.13         Without limiting the foregoing, it is the intention and a condition
of this Settlement Agreement, and the Parties agree, that each of the Class
Members and their Affiliates shall reduce, remit or satisfy any judgment, based,
in whole or in part, on Liability of any Released Party that any Class Member
and/or Class Member’s Affiliate has obtained or may obtain to the extent
necessary to extinguish any claims against any Released Party, including but not
limited to claims against any Released Party for contribution, indemnity,
subrogation, breach of contract, statutory violation, and/or tort.


4.14         Without limiting the foregoing, it is the intention and a condition
of this Settlement Agreement, and the Parties agree, that the commencement and
prosecution of any and all claims of the Class as a whole and/or the Class
Members and/or their Affiliates individually against the Released Parties
(including, without limitation, subrogation claims derived from or through the
Class, Class Members or their Affiliates) related to Liability (including,
without limitation, all of the claims of the Class set forth in the Class Action
and/or Related Proceedings involving the Released Parties, to the extent based
upon their respective Liability) be immediately enjoined and stayed during the
pendency of the settlement proceedings referred to herein and that they be
permanently barred and enjoined and dismissed with prejudice on the Effective
Date of the Final Order and Judgment.  The Parties agree to use their best
efforts to fulfill and satisfy this intention and condition.

 
- 13 -

--------------------------------------------------------------------------------

 

4.15         Without limiting the foregoing, it is the intention and a condition
of this Settlement Agreement, and the Parties agree, that the Parties shall use
their best efforts to (a) obtain the Stay Order as part of the Court’s Order of
Preliminary Approval, (b) ensure that the Stay Order is maintained during the
pendency of the settlement proceedings, and (c) obtain the dismissal with
prejudice of any Released Party from any Related Proceeding upon the Effective
Date.


4.16         It is the intention and a condition of this Settlement Agreement
that any attempt by a Class Member or its Affiliate to collect or seek
additional reimbursement from a Released Party for any Episode will constitute a
violation of this Settlement Agreement; the Class Members and their Affiliates
agree to the immediate dismissal of any such current or future action brought in
any forum and further agree that all such actions are subject to involuntary
dismissal based upon the terms of this Settlement Agreement.


4.17         Anything in this Settlement Agreement to the contrary
notwithstanding, First Health or any of its Affiliates shall have the unilateral
right, in their sole discretion, to waive, in writing, in whole or in part, any
condition inuring to its benefit set forth in Section 4, Section 5, Section 6,
Section 8, and Section 12 of this Settlement Agreement, which waiver shall be
binding upon the PSC, the Class, and the Plaintiffs.  Waiver by First Health or
its Affiliates of any condition as to any Class Member shall not constitute a
waiver as to any other condition or any other Class Member.

 
- 14 -

--------------------------------------------------------------------------------

 

5.
STAY ORDER/STAND DOWN



5.1           Immediately upon execution of this Settlement Agreement by or on
behalf of all Parties, the Parties shall submit to the Louisiana Supreme Court a
joint motion to stay consideration of the writ applications filed by First
Health bearing docket numbers 2010-C-1892 and 2010-C-2185 currently pending on
the docket of the Louisiana Supreme Court until the Effective Date.  Within ten
(10) days after the execution of this Settlement Agreement by or on behalf of
all Parties, the Parties shall submit to the Third Circuit Court of Appeal for
the State of Louisiana a joint motion requesting: (a) partial remand of the
action for approval of the Settlement Agreement and (b) as of the Effective
Date, withdrawal and vacatur of the prior opinions in case numbers 2009-CA-1498
and 2010-CA-0061.


5.2           In the Joint Motion for Preliminary Approval described in Section
7.1, the Parties shall request that the Court stay the Class Action and enjoin
and stay, during the pendency of the settlement proceedings contemplated by this
Settlement Agreement, the commencement and/or continued prosecution of any and
all Related Proceedings pending the completion of the settlement embodied in
this Settlement Agreement (the “Stay Order”) (excluding, therefrom, however,
those proceedings in the Class Action itself necessary to obtain certification
of the Class as Defined and final approval of the settlement embodied in this
Settlement Agreement), unless requested otherwise by First Health.

 
- 15 -

--------------------------------------------------------------------------------

 

5.3           Without limiting the foregoing, the Parties shall request that all
appellate court(s) stay any pending writ applications and/or appeals in Related
Proceedings until the Effective Date, unless requested otherwise by First
Health.  Following the Effective Date, all such Related Proceedings, writ
applications and/or appeals shall be withdrawn or dismissed with prejudice, with
each party to bear its own costs, including court costs paid through dismissal,
unless requested otherwise by First Health.


6. 
OPT-OUT PARTIES



6.1           All persons and/or entities included within the Class Definition
but who properly file a timely written request to opt out of the Class as set
forth in Section 6.1(a) below will not be included as Class Members, shall have
no rights as Class Members pursuant to this Settlement Agreement, and shall
receive no payments as provided herein.


(a)           A request to opt out of the Class must be in writing and state the
name, address and phone number of the person(s) seeking to opt out.  Each
request must also contain a duly authorized and signed statement that:  “I
hereby request that I be excluded from the proposed Class in the Gunderson Class
Action.”  The request must be mailed to the PSC at the address provided in the
Class Notice and postmarked by the deadline specified in the Class Notice.  An
opt out request that does not include all of the foregoing information, that is
sent to an address other than the one designated in the Class Notice, or that is
not postmarked within the time or sent in the manner specified, shall be invalid
and the person or entity serving such a request shall be included as a Class
Member and shall be bound by this settlement.


(b)           The PSC shall make best efforts to encourage the clients they
represent, including but not limited to those who are parties to any Related
Proceeding, to remain a Class Member and not opt out of the Class.  The PSC
likewise acknowledge that each of them and their firms have an unwaivable
conflict of interest in representing any Opt-Out Party.

 
- 16 -

--------------------------------------------------------------------------------

 

6.2           The PSC shall forward, by overnight mail, copies of all opt out
requests to counsel for First Health no later than ten (10) days after the
deadline for Class Members to submit such opt out requests.  Within fifteen (15)
business days after the expiration of the period for persons or entities within
the Class Definition to opt out of the Class, the PSC and counsel for First
Health shall jointly prepare a list identifying all Opt-Out Parties, any actions
in which such Opt-Out Parties have asserted claims related to any Episode
against any of the Released Parties, the number of Episodes reflected in claims
asserted by Opt-Out Parties, and the types of claims asserted by such Opt-Out
Parties.  This description of any such actions shall be amended from time to
time as further information becomes available to the PSC and counsel for First
Health.  Further, immediately following the end of such fifteen-day period, the
PSC and counsel for First Health shall hold a conference to review the nature
and status of all Opt-Out Parties.


6.3           If there are any Opt-Out Parties, funds that would have been
distributed to Opt-Out Parties if they had not opted out shall be reserved,
earmarked, and held escrowed from the funds on deposit in the Escrow Account
(pursuant to Section 10.1(a)) and placed within an opt-out reserve; provided,
however, if at any time after the establishment of the Opt-Out Reserve, (a) the
PSC, acting through Thomas A. Filo, and (b) First Health, acting through Perry
R. Staub, Jr., both determine that the amount of the Opt-Out Reserve should be
reduced, the amount of the Opt-Out Reserve shall be so reduced (such consent not
to be unreasonably withheld).  In preparing the plan of distribution and in
order to properly calculate the Opt-Out Reserve, the Special Master shall not
treat Opt-Out Parties differently than Class Members.  Until the Special Master
has prepared a plan of distribution that would enable the Parties to determine
the amount of the Opt-Out Reserve, no funds deposited under Section 10.1(a),
with the exception of plaintiffs’ counsel’s costs, fees and expenses, shall be
distributed from the Escrow Account, until such time as the Opt-Out Reserve
amount can be determined, unless agreed in writing by the PSC, acting through
Thomas A. Filo, and First Health, acting through Perry R. Staub, Jr.  Nothing in
this paragraph shall be construed as conferring upon Opt-Out Parties any right
to payment.

 
- 17 -

--------------------------------------------------------------------------------

 

6.4           The Opt-Out Reserve may be used by First Health, in its sole
discretion, to pay settlement or judgment amounts to Opt-Out Parties and/or
litigation costs/expenses associated with litigating the claims of the Opt-Out
Parties.


6.5           The Opt-Out Reserve shall be terminated upon the earliest of the
following to occur: (a) one year from the Effective Date; (b) the date when all
claims of Opt-Out Parties are released or dismissed with prejudice; (c) the date
when the amount held in the Opt-Out Reserve is reduced to zero; or (d) such
other date as agreed upon, in writing, by (i) the PSC, acting through Thomas A.
Filo, and (ii) First Health, acting through Perry R. Staub, Jr.  Upon the
termination of the Opt-Out Reserve and the payment therefrom of all valid claims
made against the Opt-Out Reserve, any funds then remaining in the Opt-Out
Reserve shall revert to First Health.


6.6           The list identifying all Opt-Out Parties prepared pursuant to
Section 6.2 shall be jointly submitted to the Court prior to the final approval
hearing.  As part of the Final Order and Judgment granting final approval of
this settlement, the Court will incorporate a final list of all Opt-Out
Parties.  The list identifying Opt-Out Parties will be attached as an exhibit to
the Final Order and Judgment granting final approval of the Settlement
Agreement.

 
- 18 -

--------------------------------------------------------------------------------

 

7.
PRELIMINARY APPROVAL OF THE SETTLEMENT AGREEMENT AND CERTIFICATION OF THE CLASS
FOR SETTLEMENT PURPOSES ONLY



7.1           On or before February 3, 2011, this Settlement Agreement shall be
signed by all Parties and the Parties shall submit this Settlement Agreement to
the Court for preliminary approval.  This submission shall be made by means of a
Joint Motion for Preliminary Approval of Proposed Settlement signed by or on
behalf of the Class, the Plaintiffs, and First Health with a proposed form of
order of preliminary approval attached thereto, which order of preliminary
approval will include the Court’s preliminary approval of the Settlement
Agreement, a preliminary determination that the settlement set forth therein is
fair, reasonable, and adequate, a conditional certification of the Class as
Defined for settlement purposes only, and provisions specifying notice to the
Class.  The Order of Preliminary Approval shall be substantially in the form
attached hereto as Exhibit 2.


7.2           At the preliminary approval hearing, prior to the Court’s entry of
the Order of Preliminary Approval, the PSC shall move to grant conditional
certification of the Class as Defined for settlement purposes only and the
appointment of the Class Representatives as appropriate representatives for the
Class under articles 591, et seq., of the Louisiana Code of Civil
Procedure.  First Health shall not object to the conditional certification of
the Class as Defined for settlement purposes only and/or the appointment of the
Class Representatives as appropriate representatives for the Class.  The Parties
acknowledge and agree, and shall so stipulate to the Court, that (a) the Class
as Defined is being certified for settlement purposes only pursuant to the
Settlement Agreement, and (b) the Released Parties reserve the right to object
to class certification de novo in the event this Agreement is terminated for any
reason.  Upon entry of the Final Order and Judgment, the conditional
certification of the Class as Defined shall supersede any and all previous class
certification orders in this action.

 
- 19 -

--------------------------------------------------------------------------------

 

8.
FINAL APPROVAL AND EFFECT OF THE AGREEMENT



8.1           If the Court enters the orders as described in Section 7, the
Parties shall proceed with due diligence to conduct the fairness hearing as
ordered by the Court.


8.2           The Settlement Agreement is subject to and conditioned upon (a)
the issuance by the Court and subsequent entry, following the fairness hearing,
of a Final Order and Judgment granting final approval of the Settlement
Agreement in accordance with article 594 of the Louisiana Code of Civil
Procedure, (b) such Final Order and Judgment becoming Final, and (c) compliance
with Section 6.  It is a condition of this Settlement Agreement that the Final
Order and Judgment shall be substantially in the form attached hereto as Exhibit
3.  The Parties shall take all reasonable and necessary actions to obtain the
Final Order and Judgment and to have it made Final as promptly as practical.


8.3           Without limiting the foregoing, the Parties agree that the Final
Order and Judgment shall, among other things, vacate the order entered November
29, 2006 in the Class Action granting plaintiffs’ motion for class certification
and the order entered April 2, 2009 in the Class Action granting plaintiffs’
motion for partial summary judgment against First Health.


8.4           The Parties agree that, to the extent First Health or its
Affiliates comply with the procedure described in Exhibit 4 attached hereto, the
Released Parties shall not incur any future liability or contractual impairment
under the Louisiana Workers Compensation Act or La. R.S. 40:2203.1 or otherwise
by reason of any alleged failure to comply with La. R.S. 40:2203.1 or give
adequate notice to Providers of the entities accessing Providers’ contractual
rates of payment, and, under such circumstances, any and all claims against the
Released Parties related thereto are hereby released, discharged, and forever
waived, and the Class Members agree, on their own behalf and for their
Affiliates, that they shall not assert such claims in the future.  The Parties
agree that the foregoing is a settlement of the Class’ extant and potential
future injunctive relief claims against the Released Parties.  The Final Order
and Judgment shall include a specific finding by the Court that such notice
procedure is fair to the Class and complies with Louisiana Law, including La.
R.S. 23:1203 and La. R.S. 40:2203.1.  The Parties further agree that this
provision shall not afford any person or entity other than First Health, its
Affiliates and the Released Parties protection from future liability under La
R.S. 40:2201, et seq. and/or 23:1021, et seq.

 
- 20 -

--------------------------------------------------------------------------------

 

8.5           Upon the Effective Date, each of the Class Members and their
Affiliates releases and shall defend and hold harmless the Released Parties from
and against any and all past, present, or future claims, demands, suits, causes
of action, rights of action, liabilities, liens, privileges, or judgments of any
kind whatsoever, including, without limitation, claims for damages, fines,
workers’ compensation or other penalties, contribution, indemnity, subrogation,
breach of contract, statutory violation, and/or tort, by, on behalf of, through,
or deriving from the claims of that Class Member and/or its Affiliate, or by, on
behalf of, through, or deriving from his, her, or its heirs, executors,
representatives, relatives, custodians, attorneys or former attorneys,
successors, employers, insurers, employers’ insurers, health insurers, health
care providers, assignees, subrogees, predecessors in interest, successors in
interest, beneficiaries or survivors or any other person or entity asserting a
right to sue any of the Released Parties by virtue of a personal or legal
relationship with that Class Member or its Affiliate related to any Episode
and/or related to or connected in any way with claims of that Class Member or
its Affiliate that might give rise to any Liability.  The release, hold harmless
and defense obligation of this Section shall include any and all claims,
demands, suits, causes of action, rights of action, liabilities, liens,
privileges, or judgments of any kind whatsoever related, directly or indirectly,
to the disbursement of or from, or the failure to make disbursement of or from,
the Class Settlement Fund with respect to that Class Member or its Affiliate,
but shall not include any proceedings before the Court to enforce rights under
the settlement.

 
- 21 -

--------------------------------------------------------------------------------

 

8.6           It is expressly understood and agreed that the release, hold
harmless, defense, and judgment-reduction obligations set forth in Section 8.5
and this Agreement shall exist regardless of the legal basis for the claim,
demand, cause of action, right of action, suit, liability, lien, privilege, or
judgment asserted by any person and/or entity to the extent related to an
Episode.  In particular, the Class Members and their Affiliates expressly bind
themselves to the foregoing release, hold harmless, defense and
judgment-reduction obligations. regardless of whether the claim, demand, suit,
liability, lien, privilege, judgment, cause of action, or right of action
related to any Episode is based on or related to contribution, indemnity,
subrogation, breach of contract, statutory violation, and/or tort.


8.7           This Settlement Agreement shall be the exclusive remedy for any
and all claims of Class Members and their Affiliates against the Released
Parties based on any Episode or giving rise to any Liability.  When the Final
Order and Judgment becomes Final, each of the Class Members and their Affiliates
shall be barred from initiating, asserting, prosecuting or continuing to
prosecute any such claims; notwithstanding the foregoing, the Class and/or any
member of the Class (a) reserves all rights against any and all Insurers of
First Health Group Corp., and (b) reserves its right to proceed with any and all
claims it may now have (whether currently pending or not) or may in the future
have against any and all persons or entities that are not released or otherwise
addressed pursuant to this Settlement Agreement.

 
- 22 -

--------------------------------------------------------------------------------

 

8.8           The Parties agree that, to the best of their knowledge,
information and belief, the Settlement Agreement is made in good faith and in
accordance with the laws of the United States and the State of Louisiana.  The
Parties agree to cooperate by providing affidavits and/or testimony concerning
the circumstances of this settlement and attesting to the fact that it is a good
faith settlement.


8.9           The Court shall retain jurisdiction over the Class Action, the
Settlement Agreement, the Final Order and Judgment, the Class Settlement Fund,
the Escrow Agreement, the Escrow Account and the Parties to this Settlement
Agreement solely for the purpose of administering, supervising, construing, and
enforcing the Agreement and the Final Order and Judgment and supervising the
management and disbursement of the funds in the Escrow Account.


8.10         This Court shall have jurisdiction over any dispute that arises
under this Settlement Agreement.  If any dispute is so submitted, each concerned
party shall be entitled to fifteen (15) days’ written notice (or otherwise, as
the Court may for good cause direct) and the opportunity to submit evidence and
to be heard on oral argument as the Court may direct.


9.
SIGNED RELEASES/ASSIGNMENT



9.1           Without limiting the foregoing, each Class Member who receives any
money from the Class Settlement Fund shall, on or before the time that such
Class Member receives such money, execute for delivery to First Health a receipt
and release substantially in the form attached hereto as Exhibit 5, expressly
memorializing the release of all Liability, and each and all of the claims based
on any Episode, by, through, or on behalf of that Class Member; holding the
Released Parties harmless from and defending them against any claims or
cross-claims for indemnity or contribution and/or any claims by any person who
or which derives or obtains any right or claim from or through any such Class
Member (e.g., subrogation claims by worker’s compensation insurers, employers,
and/or health care providers, heirs, relatives and/or custodians); and
acknowledging his/her/its receipt of the money to be paid to that Class
Member.  The receipt and release required pursuant to this Section 9.1 may be in
the form of an instrument included with the allocation check for each Class
Member; in such event, a Class Member’s endorsement and/or deposit of such
allocation check shall serve as that Class Member’s acknowledgment of, and
agreement to, the terms and conditions set forth in the instrument included with
the allocation check.  The CADA shall, within a reasonable period of time
following the CADA’s receipt thereof, deliver to First Health the endorsed
allocation checks (or copies thereof, if appropriate).

 
- 23 -

--------------------------------------------------------------------------------

 

9.2           Nothing in the Agreement shall affect or release claims available
to the Released Parties except as otherwise expressly set forth in Section 11.


9.3           The claims of each Class Member based on any Episode or giving
rise to any Liability, as against each of the Released Parties shall be assigned
to that Released Party for the purpose of legally extinguishing any further
liability of the Released Parties.


10.
CONTRIBUTIONS TO AND DISBURSEMENTS FROM THE CLASS SETTLEMENT FUND



10.1         Within seven (7) business days after the Court’s entry of the Order
of Preliminary Approval, First Health shall pay into the Escrow Account the
following amounts: (a) the sum of One Hundred Fifty Million and No/100
($150,000,000.00) Dollars; and (b) an additional sum of Five Hundred Thousand
and No/100 ($500,000.00) Dollars.  The Released Parties shall never be called
upon to pay any sums in addition to these amounts to or on behalf of the Class
Members or their counsel as a result of their respective Liability.

 
- 24 -

--------------------------------------------------------------------------------

 

10.2         If First Health fails to timely make the above payments in full,
the PSC may notify First Health in writing of such failure, and First Health
shall have a reasonable time (no more than five (5) days) to pay any unpaid
amounts.


10.3         All contributions into the Escrow Account shall be held in an
interest-bearing trust account, and, as applicable, in separate subaccounts
within the Escrow Account prior to the Effective Date and, if necessary, after
the Effective Date, pursuant to the terms of the Escrow Agreement.


10.4         The obligations of First Health under the Agreement are not
intended to and shall not create or be deemed to create any joint or joint and
several or in solido obligations on the part of any person and/or entity,
including the Released Parties.


10.5         The Escrow Account shall be formed and operated to meet all
requirements of a qualified settlement fund within the meaning of Section 468B
of the Internal Revenue Code of 1986 and all regulations and rulings
thereunder.  First Health shall be permitted, in its discretion, and at its own
cost, to seek a private letter ruling from the Internal Revenue Service
regarding the tax status of the Escrow Account.  The Parties agree to negotiate
in good faith any changes to the Agreement necessary to obtain IRS approval of
the Escrow Account as a qualified settlement fund.


10.6         Except as otherwise expressly provided herein, all of the costs,
fees, and expenses for plaintiffs’ counsel shall come from the contribution made
by First Health to the Escrow Account pursuant to Section 10.1(a); provided,
however, that no sums shall be paid for the costs, expenses (other than as
otherwise expressly provided for herein), or fees of plaintiffs’ counsel until
after the Effective Date.

 
- 25 -

--------------------------------------------------------------------------------

 

10.7         The contribution made by First Health to the Escrow Account
pursuant to Section 10.1(b) shall be used to cover the actual costs and expenses
related to the settlement of the Class Action, incurred: (a) in connection with
administering the class settlement; (b) by the Special Master in connection with
claims gathering and evaluation and the allocation and distribution process; and
(c) for other settlement administration costs and expenses, including all costs
of notice to the Class, all as approved in advance by the Special Master;
provided, however, that if such costs and expenses are incurred prior to the
date of the Court’s entry of the Order of Preliminary Approval, payment of such
costs and expenses must be approved in writing by both Thomas A. Filo and Perry
R. Staub, Jr.  These funds shall not be used to pay costs, expenses, or fees of
counsel. First Health shall not be responsible for any additional administrative
costs, settlement costs, court costs, or other costs (other than its own court
costs).  Should the actual costs and expenses above be less than Five Hundred
Thousand and No/100 ($500,000.00) Dollars, any excess shall be returned to First
Health.  Should the actual costs and expenses above be greater than Five Hundred
Thousand and No/100 ($500,000.00) Dollars, any shortfall shall be the sole
responsibility of the PSC, who shall be entitled to reimbursement from the Class
Settlement Fund, upon Court approval, after the Effective Date.  Plaintiffs’
counsel shall timely provide First Health with an accounting of all such costs
to determine whether funds are to be returned to First Health.


10.8         Until the Effective Date, except as otherwise specifically provided
herein and/or in the Escrow Agreement, no monies in the Escrow Account shall be
used or disbursed.


10.9         Upon the Effective Date:  (a) except as otherwise provided herein,
the Class Settlement Fund shall vest in and to the benefit of Class Members; (b)
except as otherwise specifically provided for herein, the interests of First
Health in the Class Settlement Fund shall cease; and (c) the Released Parties
shall have no further obligations to the Class or the Class Members in
connection with their respective Liability.

 
- 26 -

--------------------------------------------------------------------------------

 

10.10       Except as otherwise specifically provided herein and/or in the
Escrow Agreement, after the Effective Date, all costs or expenses in connection
with or incidental to this settlement, shall, to the extent approved by the
Court, be paid exclusively from the Class Settlement Fund. First Health shall
not be liable for any such costs or expenses, except that First Health shall be
responsible for the cost of its own attorneys, expert witnesses, consultants,
and employees.


10.11       The Parties agree that at such time as the Effective Date has
occurred, the Court may proceed in the manner prescribed by due process of law
and article 594 of the Louisiana Code of Civil Procedure to the allocation and
distribution of the Class Settlement Fund to Class Members according to a
protocol submitted by the Special Master and approved by the Court.  As of the
one year anniversary of the Effective Date, any funds which remain unclaimed by
the Class Member to whom they have been allotted by the Special Master shall
revert to First Health.


11.
INSURANCE ASSIGNMENT



11.1         In addition to the consideration paid in Section 10 above, upon
final approval of this Settlement, First Health shall assign to the Class any
and all of its rights to:  (a) receive any and all proceeds available/awarded
pursuant to First Health’s insurance policies with respect to the released
claims, with the exception that all claims for payment by the Insurers issuing
those policies of the legal fees and litigation costs incurred by First Health
prior to final approval of this settlement, which amounts may diminish coverage
otherwise available for indemnity under the policies, shall be reserved to and
retained by First Health; and (b) pursue a declaratory judgment and/or damages
action with respect to indemnity coverage under these policies for the released
claims.  The claims excepted from the assignment to the Class shall have
priority over those assigned to the Class in terms of payment from the proceeds
of the policies.

 
- 27 -

--------------------------------------------------------------------------------

 

11.2         By making this partial assignment of its right to recover under the
above policies with respect to the released claims, First Health and its
Affiliates make no warranty as to either the existence or extent of coverage
afforded by these policies or the validity of the assignment.  The Parties agree
that the validity and finality of this Settlement is not contingent upon the
outcome of any declaratory judgment and/or damages action or actual payment of
any proceeds from any of the policies.


11.3         First Health’s defense and prosecution of the existing Delaware
coverage litigation, entitled Executive Risk Insurance Company v. First Health
Group Corp. and docketed as Civil Action No. 09C-09-027 JOH in the Superior
Court of Delaware in New Castle County, until the date any assignment pursuant
hereto takes effect shall not provide the basis for any allegation of breach of
this Settlement Agreement and shall not provide any cause of action against
First Health or its Affiliates.  Subject to the provisions of any
confidentiality order, First Health shall provide to the PSC a copy of all
pleadings that have been filed in the Delaware coverage litigation and any
subsequently filed pleadings.


11.4         Upon any assignment pursuant this Section 11, the Class shall
assume sole responsibility for any and all legal fees and litigation costs
related to the defense and prosecution of any coverage litigation relating to
indemnity under the policies.  Following such assignment, the members of the PSC
recognize that each of them and their firms may be provided with confidential
information by First Health and its Affiliates in their discretion, for the
defense and prosecution of the coverage litigation.  In that event, the PSC
agrees that an attorney-client relationship with First Health and its Affiliates
would be created such that the PSC and each of them and their firms would have
an unwaivable conflict of interest in representing, directly or indirectly, any
party adverse to First Health or its Affiliates concerning the same subject
matter litigated in or related to either the assigned claims or information
shared by First Health or its Affiliates.

 
- 28 -

--------------------------------------------------------------------------------

 

11.5         If final approval of this Settlement is not obtained, all right,
title and interest to the policies and their proceeds, including the right to
pursue the aforementioned declaratory judgment and/or damages action with
respect to coverage under the policies and to recover funds available or
previously paid under those policies, shall remain with First Health.


12.
TERMINATION OF AGREEMENT



12.1         As provided below, the Agreement may be terminated by First Health
or the PSC upon written notice if any one or more of the following events occur
(provided, however, that a Party whose willful conduct causes the event giving
rise to the right to terminate shall not have a right to terminate the Agreement
by reason of such event and further provided that copies of any written notice
of termination shall be provided to the Court and filed in the record of the
Class Action):


(a)  this Settlement Agreement is not signed by or on behalf of all Parties and
First Health gives the PSC written notice of termination of this Agreement for
such reason or the PSC gives First Health written notice of termination of this
Agreement for such reason;


(b)  the Joint Motion for Preliminary Approval of Proposed Settlement described
in Section 7.1 is not submitted to the Court on or before February 3, 2011, and
First Health gives the PSC written notice of termination of this Agreement for
such reason or the PSC gives First Health written notice of termination of this
Agreement for such reason;

 
- 29 -

--------------------------------------------------------------------------------

 

(c) the Court does not issue the Order of Preliminary Approval substantially in
the form attached hereto as Exhibit 2, and First Health gives the PSC written
notice of termination of this Agreement for such reason or the PSC gives First
Health written notice of termination of this Agreement for such reason;


(d)  the Court does not enter the Final Order and Judgment substantially in the
form attached hereto as Exhibit 3 or in a form mutually acceptable to the PSC
and First Health, and First Health gives the PSC written notice of termination
of this Agreement for such reason or the PSC gives First Health written notice
of termination of this Agreement for such reason;


(e)  the Final Order and Judgment does not become Final, and First Health gives
the PSC written notice of termination of this Agreement for such reason or the
PSC gives First Health written notice of termination of this Agreement for such
reason;


(f)  there are Opt-Out Parties who have claims affecting more than 2,000
Episodes to which this Settlement applies (see Section 6.2, above) and First
Health gives the PSC written notice of termination of this Agreement;


(g)  contributions to the Escrow Account are not made timely in accordance with
the provisions of this Settlement Agreement and the PSC gives First Health
written notice of termination of this Agreement for such reason;


(h)  the Final Order and Judgment is substantively modified or reversed on any
writ or appeal, and First Health gives the PSC written notice of termination of
this Agreement for such reason or the PSC gives First Health written notice of
termination of this Agreement for such reason;

 
- 30 -

--------------------------------------------------------------------------------

 

(i)  First Health or the Affiliates thereof are ordered or required to pay any
amount over the amounts set forth in Section 10.1, whether in settlement,
administration fees, costs, attorneys’ fees, or any other award, fee, or cost of
any nature whatsoever as a result of their respective Liability, and First
Health gives the PSC written notice of termination of this Agreement for such
reason;


(j)  there are any material alterations to the terms and conditions of the
Settlement Agreement, unless agreed to by the Parties, and First Health gives
the PSC written notice of termination of this Agreement for such reason or the
PSC gives First Health written notice of termination of this Agreement for such
reason;


(k)  the Effective Date does not occur on or before the later of April 16, 2012
or any extended date mutually agreed upon, in writing, by (i) Thomas A. Filo, on
behalf of the PSC, and (ii) Perry R. Staub, Jr., on behalf of First Health,
gives the PSC written notice of termination of this Agreement for such reason or
the PSC gives First Health written notice of termination of this Agreement for
such reason.


12.2         In the event of termination of the Agreement, (a) the Settlement
Agreement shall be null and void and have no force and effect and, except as
otherwise provided in this Settlement Agreement, no Party shall be bound by its
terms, (b) all Parties shall be restored to their respective positions
immediately before execution of the Settlement Agreement; (c) any and all monies
or other contributions paid into the Escrow Account, plus all earnings (actual
and accrued) thereon, less taxes, costs, and other expenses authorized under the
Escrow Agreement (including, without limitation, the previously incurred actual
costs and expenses related to the settlement of the Class Action, including but
not limited to costs and expenses incurred: (i) by the Special Master and/or the
CADA in connection with claims gathering and evaluation and the allocation and
distribution process; and (ii) for other settlement administration costs and
expenses (including costs associated with notice), as set forth in Section 10)
shall be returned to First Health; and (d) the Class Action and Related
Proceedings shall revert to their status before the execution of the Settlement
Agreement as if related orders and papers and the efforts leading to the
Agreement had not been entered, prepared, or taken.  Further, in the event of
such termination, First Health shall have full authority to immediately withdraw
from the Escrow Account First Health’s contributions and payments, and the
earnings (actual and accrued) thereon, without further proceedings or approval
of any court, subject to and in accordance with the Escrow Agreement.  In the
event any settlement funds are to be returned to First Health in accordance with
this Agreement, the necessary consent by the PSC shall be deemed to have been
given as required for Section 468B of the Internal Revenue Code of 1986.

 
- 31 -

--------------------------------------------------------------------------------

 

13.
ADDITIONAL OBLIGATIONS OF THE PSC AND FIRST HEALTH



13.1         The PSC covenants, represents and warrants to First Health, and
First Health covenants, represents and warrants to the PSC, that, as applicable:


13.1.1           The PSC and First Health have not been notified of any pending
lawsuit, claim, or legal action related to any Episode brought or made by or on
behalf of any putative Class Member other than the Class Action and Related
Proceedings;


13.1.2           The PSC and First Health have not been notified of any lawsuit,
claim, or legal action against First Health or any Released Party related to any
Episode brought or made by or on behalf of any person and/or entity who is not a
putative Class Member against First Health;


13.1.3           All liens, assigned claims, interventions, subrogation
interests and/or claims, and other encumbrances attaching to the proceeds of
this settlement, or the interest of any individual Class Member therein, of
which the PSC or First Health have been placed on notice are set forth in
Exhibit 6 hereto, and as additional liens, assigned claims, interventions,
subrogation interests and/or claims, and other encumbrances become known to the
PSC and/or First Health, such exhibit shall be supplemented accordingly; and
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
13.1.4           The PSC and First Health have exercised due diligence in
ascertaining that their respective representations contained in this Settlement
Agreement are true and accurate, and the PSC and First Health shall have, until
the Effective Date, a continuing obligation to ensure that their representations
are accurate, and the PSC and First Health shall notify each other within a
reasonable time after learning that any of the representations are or become
inaccurate.


13.2         The PSC further covenants, represents and warrants to First Health
that:


13.2.1           Prior to the fairness hearing, the PSC shall have explained the
terms and effect of this Settlement Agreement to the Plaintiffs;


13.2.2           The PSC has not and will not make any undisclosed payment or
promise to any Class Representative;


13.2.3           The PSC have read and reviewed the Settlement Agreement and
believe that the settlement embodied therein is in the best interests of each of
its clients;


13.2.4           The PSC will strongly recommend to each of its clients that
they settle their claims under the terms of the Settlement Agreement; and


13.2.5           Thomas A. Filo, Arthur M. Murray, and John S. Bradford have
full authority to enter into and execute this Settlement Agreement and all
related settlement documents for and on behalf of and to bind the PSC,
individually and on behalf of the Class and the Plaintiffs.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
13.2.6           Each named Plaintiff has full authority to enter into and
execute this Settlement Agreement and all related documents for, and on behalf
of and to bind, him or it.


13.3         The Parties shall use their best efforts to conclude the settlement
and obtain the Final Order and Judgment.  The Parties agree that it is essential
that this proposed settlement be prosecuted to a successful conclusion in
accordance with all applicable provisions of law and in the exercise of good
faith on the part of the Parties.  Inherent in the accomplishment of this mutual
goal is the understanding among the Parties that the Parties assume the mutual
obligation to each other to assist and cooperate in the effectuation of the
settlement in accordance with all applicable legal requirements.  To that end,
the Parties are obliged to affirmatively support the settlement in the event of
appeal, to maintain the integrity and goals of the settlement in all further
proceedings in the Class Action, and to take such actions as may be legally
proper to assure the jurisdiction of the Court in this and all subsequent
proceedings. The settlement is intended to be a final and binding resolution of
all Liability.


14.
MISCELLANEOUS PROVISIONS

 
14.1         The execution of this Settlement Agreement by or on behalf of First
Health shall not be construed to release--and the Released Parties expressly do
not intend to release and, instead, expressly reserve--any claims the Released
Parties have, or may have, against any party (other than the Class and the Class
Members acting consistent with the terms of this settlement), including, but not
limited to, any claim for any cost or expense incurred in connection with this
Settlement Agreement and/or all actions and proceedings contemplated hereunder,
including attorneys’ fees and costs.  Moreover, nothing in this Settlement
Agreement shall be construed as an admission or acknowledgement that First
Health has any obligation to any other Released Party, whether for contribution,
for indemnification, or based in contract, related to any Episode.

 
- 34 -

--------------------------------------------------------------------------------

 

14.2         Neither this Settlement Agreement, nor the settlement contemplated
thereby, nor any proceeding taken hereunder shall be construed as or deemed to
be evidence of any fact or an admission or concession by the Released Parties of
any liability or wrongdoing whatsoever, which is expressly denied by the
Released Parties, or, on the part of the Class Members, of any lack of merit in
their claims.  None of the provisions of this Settlement Agreement, nor evidence
of any negotiations or proceedings in pursuance of the compromise and settlement
herein, shall be offered or received in evidence in the Class Action or any
other action or proceeding as an admission or concession of liability or
wrongdoing of any nature on the part of the Released Parties, or as an admission
of any fact or presumption on the part of the Class, or to establish
jurisdiction or venue or to create a waiver of any affirmative defense. None of
the provisions of this Settlement Agreement or the Agreement shall be considered
an admission or stipulation that the notice requirements of La. R.S. 40:2203.1
are binding on First Health or apply to PPO discounts for workers’ compensation
services. The provisions of the Settlement Agreement and/or the Agreement may be
offered or received in evidence solely to enforce the terms and provisions
thereof and shall not be offered in evidence or used in the Class Action or any
other action or proceeding for any other purpose, including in support of the
existence, certification, or maintenance of any purported class.  The Parties
specifically acknowledge, agree and admit that this Settlement Agreement and the
Agreement, along with all related motions and pleadings, shall be considered an
offer to compromise and a compromise within the meaning of Rule 408 of the
Federal Rules of Evidence, article 408 of the Louisiana Code of Evidence, and
any equivalent rule of evidence of any state or federal court, and shall not be
offered or received into evidence as an admission or concession of liability or
wrongdoing on the part of the Released Parties.  This Section 14.2 shall survive
the termination of the Agreement.

 
- 35 -

--------------------------------------------------------------------------------

 

14.3         This Settlement Agreement constitutes the entire agreement among
the Parties and may not be modified, amended, or waived except by a written
instrument duly executed by all the Parties or their authorized representatives;
provided, however, First Health may exercise the waiver rights provided under
Section 4.17.  Each Party hereto represents and warrants that it is not relying
on any representation that is not specifically included in this Settlement
Agreement.  This Settlement Agreement supersedes any previous agreements or
understandings between or among the Parties on the subject matter of this
Settlement Agreement.


14.4         This Settlement Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


14.5         The terms and conditions of this Settlement Agreement shall bind
and inure to the benefit of the heirs, executors, administrators, predecessors
in interest, successors in interest, legal representatives, and assigns of all
Parties.


14.6         Except with respect to any waiver provided pursuant to Sections
4.17 or 14.3, any waiver by a Party of any term, condition, covenant, or breach
of the Settlement Agreement shall not be deemed to be a continuing waiver of
same.


14.7         The Parties agree that the terms and conditions of this Settlement
Agreement are the result of arm’s length negotiations between the Parties or
their counsel.  None of the Parties shall be considered to be the drafter of the
Settlement Agreement or any provision hereof for the purpose of any statute,
jurisprudential rule, or rule of contractual interpretation or construction that
might cause any provision to be construed against the drafter.


14.8         For purposes of this Settlement Agreement, the use of the singular
form of any word includes the plural and vice versa.

 
- 36 -

--------------------------------------------------------------------------------

 

14.9         The table of contents and the headings of each Section in this
Settlement Agreement are included for convenience only and shall not be deemed
to constitute part of this Settlement Agreement or to affect its construction.


14.10       The Parties have agreed that the validity and interpretation of this
Settlement Agreement and any of the terms or provisions hereof, as well as the
rights and duties of the Parties thereunder, shall be governed solely by the
laws of the State of Louisiana without giving effect to any conflict of laws
principles and that the exclusive forum for any claim related to the
interpretation or enforcement of the Settlement Agreement shall be the 14th
Judicial District Court in and for the Parish of Calcasieu, Louisiana.


14.11       Any notice, request, instruction, or other document to be given by
any Party to any other Party (other than class notification) shall be in writing
and delivered personally, sent by registered or certified mail, postage prepaid,
or sent by private, overnight delivery carrier operating in the United States of
America, providing a receipt with evidence of delivery, as follows:


(a)  If to First Health or the Released Parties, to:


Perry R. Staub, Jr.
TAGGART MORTON, L.L.C.
1100 Poydras Street, Suite 2100
New Orleans, Louisiana 70163


(b) If to the PSC, the Class, or the Plaintiffs, to:


Thomas A. Filo
Cox, Cox, Filo, Camel & Wilson, L.L.P.
723 Broad Street
Lake Charles, Louisiana 70601


and


Arthur M. Murray
The Murray Law Firm
625 S. Charles Ave., 3rd Floor
New Orleans, LA 70130

 
- 37 -

--------------------------------------------------------------------------------

 

The Parties may change their respective recipients and addresses for notice by
giving notice of such change to the other Parties pursuant to this Section
14.11.


14.12       Thomas A. Filo, as Chairman and Liaison Counsel for the PSC, shall
provide, or otherwise ensure the provision of, all required notices to the other
members of PSC, including, without limitation, any orders issued by the Court.


14.13       The PSC may seek an order from the Court, which First Health shall
not oppose, stating that any contingency fee contracts entered into and dated
after December 3, 2010 shall not be enforceable without approval of the Court.


14.14       First Health agrees that in the event that any appeal is taken with
respect to the settlement embodied in this Settlement Agreement, First Health
will join in a motion to require any appellant other than First Health to post
an appeal bond set at the maximum amount allowed by law.


14.15       In the event that one or more of the provisions of this Settlement
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision, but only if the Parties mutually elect to proceed as
if such invalid, illegal, or unenforceable provision had never been included in
this Settlement Agreement.


14.16       In entering into this Settlement Agreement, each Party represents
and warrants that it has relied upon its own knowledge and judgment and the
advice of counsel. It is expressly understood, agreed, and warranted that, in
entering into this Settlement Agreement, no Party has acted in reliance upon any
representation, warranty, advice, or action by any other Party except as
specifically set forth herein.

 
- 38 -

--------------------------------------------------------------------------------

 

14.17       Except as otherwise provided herein or as may be required by law or
in connection with notice of the settlement or as otherwise agreed in writing by
the Parties, the Parties shall keep the existence of the settlement in
confidence until the Court’s entry of the Order of Preliminary Approval.


14.18       Anything contained herein to the contrary notwithstanding, nothing
contained in this Settlement Agreement shall afford a Class Member any right to
reserve rights against any of the Released Parties, except as provided in
Section 1.1, Section 4.8, and Section 8.7.


14.19       All valid liens, assigned claims, interventions, subrogation
interests and/or claims, and encumbrances of any third parties related to any
Episode and/or otherwise attaching to the proceeds of this settlement, or the
interest of any individual Class Member therein shall be satisfied solely from
the Class Settlement Fund.  The Released Parties shall not be subject to any
liability or expense of any kind to any person and/or entity with regard to such
liens, assigned claims, interventions, subrogation interests and/or claims, and
encumbrances. The PSC and the Class reserve the right to contest the validity
and/or amount of any such lien, assigned claim, intervention, subrogation
interest and/or claim, and encumbrance.


14.20       In order to assist the Special Master in allocating settlement
funds, First Health shall provide the Special Master appropriate data concerning
benefits, claims, and workers’ compensation payments made to Louisiana Providers
since January 1, 2000 where a PPO discount was taken by or through any First
Health network.


14.21       The Class Settlement Notice will be designed to (a) provide proper
notice to the Class Members; (b) effectively reach the Class Members; and (c)
satisfy federal and state due process and other relevant standards. The Class
Settlement Notice will be prepared to allow persons and entities to opt out of
the Class as Defined.

 
- 39 -

--------------------------------------------------------------------------------

 

14.22       The Notice Plan, as approved by the Court, shall provide for
dissemination:  (a) by first class mail to the last known address of all
putative Class Members, if reasonably ascertainable; (b) by publication in the
Lake Charles American Press, The Times (Shreveport), and The Advocate (Baton
Rouge), and the Times Picayune, each on two separate days; (c) by such other
newspaper publication(s), if any, as necessary to satisfy due process; (d) to
all known attorneys who have in the past represented or presently represent any
Class Member individually in matters related to any Episode with instructions
that such counsel are to disseminate a copy of the notice to their respective
clients who have not received notice pursuant to (a) above; (e) by posting at
the courthouse of the 14th Judicial District Court in and for the Parish of
Calcasieu in the office of the Clerk of Court; (f) by posting at such other
public places as may be further ordered by the Court; and (g) by posting a copy
at a neutral website. The dissemination of the notice shall be the
responsibility of the PSC.


14.23       The PSC and First Health must jointly agree on the Class Settlement
Notice and the Notice Plan prior to submission to the Court.


14.24       If, for any reason, Perry R. Staub, Jr. or Thomas A. Filo become
unable to fulfill their respective roles under this Settlement Agreement and/or
any exhibit hereto, including, without limitation, the Escrow Agreement, they
may be replaced by the Party and/or Parties they represent via written notice
provided to the other Parties pursuant to Section 14.11.
 
February 2, 2011
 
/s/ Thomas A. Filo
 
Date
 
Thomas A. Filo
   
Michael K. Cox
   
Cox, Cox, Filo, Camel & Wilson, L.L.P.
   
723 Broad Street
   
Lake Charles, Louisiana 70601

 
 
- 40 -

--------------------------------------------------------------------------------

 
 
February 2, 2011
 
/s/ Stephen B. Murray
 
Date
 
Stephen B. Murray
   
Arthur M. Murray
   
Stephen B. Murray, Jr.
   
The Murray Law Firm
   
625 St. Charles Ave., 3rd Floor
   
New Orleans, LA 70130
       
January 31, 2011
 
/s/ John S. Bradford
 
February 2, 2011
 
/s/ William B. Monk
 
Date
 
John S. Bradford
   
William B. Monk
   
Stockwell, Sievert, Viccellio,
   
Clements & Shaddock, L.L.P.
   
One Lakeside Plaza, Fourth Floor
   
Lake Charles, Louisiana 70601
         
REPRESENTING THE PSC, INDIVIDUALLY AND ON BEHALF OF THE CLASS AND THE PLAINTIFFS
     
January 31, 2011
 
/s/ Clark A. Gunderson, M.D.
 
Date
 
Clark A. Gunderson, M.D. (A Medical Corporation)
         
PLAINTIFF
     
January 31, 2011
 
/s/ Beutler-England Chiropractic Clinic
 
Date
 
Beutler-England Chiropractic Clinic
         
PLAINTIFF
     
January 31, 2011
 
/s/ Frank W. Lopez, M.D.
 
Date
 
Frank W. Lopez, M.D.
   
(A Professional Medical Corporation)
         
PLAINTIFF
     
January 31, 2011
 
/s/ Southwest Louisiana Hospital Association
 
Date
 
Southwest Louisiana Hospital Association
   
d/b/a Lake Charles Memorial Hospital

 
 
- 41 -

--------------------------------------------------------------------------------

 
 

    PLAINTIFF          
January 31, 2011
 
/s/ West Calcasieu Cameron Hospital Service District
 
Date
 
West Calcasieu Cameron Hospital Service District
         
PLAINTIFF
     
January 31, 2011
 
/s/ Advanced Rehab Services, Inc.
 
Date
 
Advanced Rehab Services, Inc.
         
PLAINTIFF
     
 
 
/s/ Perry R. Staub, Jr.
 
Date
 
Perry R. Staub, Jr.
   
TAGGART MORTON, L.L.C.
   
1100 Poydras Street, Suite 2100
   
New Orleans, Louisiana 70163
   
Direct: 504-599-8513
   
Fax: 504-599-8501
         
ATTORNEY FOR FIRST HEALTH GROUP CORP.




   
First Health Group Corp.
       
February 2, 2011
 
By:
 /s/ Thomas C. Zielinski
 
Date
         
Its:
EVP/General Counsel
             
DEFENDANT

 
 
- 42 -

--------------------------------------------------------------------------------

 
 
List of Exhibits


Exhibit 1 --
Escrow Agreement



Exhibit 2 --
Order of Preliminary Approval



Exhibit 3 --
Final Order and Judgment



Exhibit 4 --
Notice Procedure



Exhibit 5 --
Class Member Release



Exhibit 6 --
Liens, Assigned Claims, Interventions, Subrogation Interests and/or Claims, and
Encumbrances

 
 
- 43 -

--------------------------------------------------------------------------------